Title: From George Washington to James McHenry, 18 July 1796
From: Washington, George
To: McHenry, James


        
          Sir,
          Mount Vernon 18th July 1796
        
        Your letters of the 10th, 12th and 13th instant, with their enclosures, came all by the last Mail to Alexandria; and were received by me on Saturday morning. The contents of such parts as require it, shall be noticed.
        The greatest, and what appears to me to be an insuperable difficulty in the way of running and marking the boundary line between the United States and the Cherokee tribe of Indians, the ensuing Autumn (which is certainly the most agreeable season for a work of this sort) is, that no Commissioners are, or can be appointed to superintend the same, in the recess of the Senate; which, unless extra: causes should render it expedient, will not happen before the first Monday in December. This circumstance, in addition to the reasons assigned in your letters,

renders a postponement of this measure until next year, unavoidable. But that it may not be delayed beyond a convenient time in the Spring, the Indians may be requested to come instructed to arrange matters for carrying the measure into effect at that period. Their interest, & the tranquillity of our frontier, requires that this line should not only be run (with as little loss of time as can possibly be avoided) but be very distinctly marked also; that ignorance may no longer be offered as a plea for transgressions on either side. and to ascertain in the interem, whether Genl Pickens will serve as a Commissioner.
        I hope, & expect that the proposed visit from the Cherokee Chiefs, will be managed so, as not to take place before the Month of Novembr. I have already, been incommoded, at this place, by a visit of several days, from a party of a dozen Cuttawbas; & should wish while I am in this retreat, to avoid a repetition of such guests. The reason why I name November, is, that between the middle & latter end of August, I shall repair to the Seat of the government; remain there until between the middle and last of September; and then return to this place again for my family.
        The extract which you enclosed in your letter of the 10th, from the Secretary of the Treasury, declaring his inability to furnish money for carrying on Commerce with the Indian Tribes, renders the appointment of Agents for that purpose, at present, altogether improper—and whether the Act “to regulate Trade and intercourse with the Indian Tribes, and to preserve Peace on the Frontiers” does, or does not go fully to the points which are enumerated in your letter of the 12th, there seems, under existing circumstances, no expedient so proper to execute the requisites of the above Act—and the duties enjoined on the late Superintendent of Indian Affairs in the Southwestern Territory, which have become stagnant by the admission of it as a State into the Union, as by applying the Services (under temporary regulations, & proper Instructions) of Colo. Henley or Mr Dinsmore, or both, as the case shall, after duly considering it, appear to require. But if this expedient is resorted to, Mr Dinsmore ought to return immediately.
        My ideas with respect to the most eligable mode of procuring the 36 Gun Frigate, have, already (in a former letter) been conveyed to you; and your Instructions to Mr Fox does, I

perceive, accord therewith; but lest I may not perfectly understand another part of them, which relates to Timber & Plank—which certainly come under the description of “Perishable articles”—in the Act discontinuing three of the Frigates, and directing such of the Materials as are perishable to be sold; I shall give it as my decisive opinion, that all Wood, not necessary for the retained Frigates; and the one wanted for Algiers; except the large pieces which have been obtained with difficulty & at a heavy expence, & which would not answer for ordinary Vessels & would sell for little; ought to be sold, agreeably to the directions of the aforesaid Act. If they are reserved; Secured from the weather; and persons employed to take care of them; the expence & imposition will exceed all calculation: and be wasted, or embezzled notwithstanding.
        
          Go: Washington
        
      